MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which petitioner seeks his release from confinement in an application for habeas corpus. His petition, which was filed on the 26th day of October, 1967, was set for hearing on the 30th day of November, 1967, and prior to that date, petitioner was informed by this Court that it appeared he was seeking post conviction review, but had not provided sufficient information for this Court to act thereon. The application for habeas corpus does not set forth sufficient grounds to grant the relief prayed for and *623the petitioner, not having provided sufficient information prior to November 30, 1967, for this Court to consider his application for habeas corpus as an application for post conviction review, it is the order of this Court that the petitioner’s application for habeas corpus be denied and dismissed without prejudice to the petitioner filing a subsequent application for post conviction review with sufficient information provided this Court to entertain the same. Writ denied,
BRETT, J., and NIX, P. J., concur.